106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara J. NEWSOME-BALTROP, Plaintiff-Appellant,v.PAYCO AMERICAN CORPORATION;  FM Services Corporation,Defendants-Appellees.
No. 96-1530.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1996.Decided Jan. 16, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-95-978-A)
Barbara J. Newsome-Baltrop, Appellant Pro Se.
Nancy Lang Lowndes, BUTLER, MACON, WILLIAMS, PANTELE & LOWNDES, Richmond, Virginia, for Appellees.
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Barbara J. Newsome-Baltrop appeals the district court's order granting summary judgment to Defendants in this employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Newsome-Baltrop v. Payco American Corp., No. CA-95-978-A (E.D.Va. Feb. 14, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.